McCOY, J.
(concurring in conclusion only). I am of the view that the assignment laws of this state have no application to assignments made in other states, that the laws of this state relate solely to assignments made in this state. Statutory assignments have no: extraterritorial effect on the title of real estate outside the state where made. Adams v. Hartzell, 18 N. D. 221, 119 N. W. 635. I concur on the ground that the assignee under a common-law assignment could transfer to .plaintiff sufficient title to maintain this action, but am> not willing to construe the effect of the .assignment laws of this state in connection therewith, as they can have no* possible application.
SMITH, J., concurs in the views of Justice McCOY.